RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5673-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

D. M. M.,1

     Defendant-Appellant.
_______________________

                   Submitted February 10, 2021 – Decided March 25, 2021

                   Before Judges Whipple, Rose and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Essex County, Indictment No. 18-02-
                   0562.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Alyssa Aiello, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.

1
    We use initials to protect the confidentiality of records related to
applications for enrollment in the pretrial intervention program. See R. 1:38-
3(c)(5).
           Hanley, Special Deputy Attorney General/Acting
           Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

     Defendant, D.M.M., appeals from an April 10, 2019 judgment of

conviction for third-degree possession of a controlled dangerous substance

(CDS) with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(3).

Primarily, defendant contends the court erred by denying him entry into a

pretrial intervention (PTI) program. We reverse and remand.

     Defendant raises the following issues on appeal:

           POINT I: THE ORDER DENYING [D.M.M.]'s PTI
           APPEAL MUST BE REVERSED AND AN ORDER
           ADMITTING HIM TO THE PROGRAM MUST BE
           ENTERED.

     We discern the following facts and procedural history from the record.

On November 7, 2017, two packages from Canada, addressed to D.M.M. in

Millburn, were intercepted by customs agents at the direction of the

Department of Homeland Security.           The packages contained 2,010

benzodiazepine pills.   On November 9, 2017, Millburn Police Department

officers performed a controlled delivery to the house, where defendant lived

with his parents. Defendant signed for and accepted the packages and was




                                                                     A-5673-18
                                    2
then arrested. At that point, police searched the house pursuant to a warrant

and recovered 3,590 benzodiazepine pills in total.

      On February 16, 2018, defendant was indicted for three third-degree

drug crimes: possession of CDS, N.J.S.A. 2C:35-10(a); possession of CDS

with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(3); and

possession of CDS with intent to distribute within 1,000 feet of school

property or a school bus, N.J.S.A. 2C:35-7(a).

      Defendant applied for PTI and on February 7, 2018, an Essex County

probation officer recommended defendant as an appropriate candidate. On

March 27, 2018, the prosecutor denied defendant's admission into the PTI

program. Defendant filed an untimely appeal of the prosecutor's denial to the

Law Division.

      At defendant's PTI appeal hearing on December 18, 2018, the trial judge

denied defendant's application, finding it was procedurally time-barred. The

judge explained defendant should have filed his appeal within ten days of his

rejection; it was filed four months out of time. Nevertheless, addressing the

merits, the judge concluded the prosecutor gave a thorough and complete

review of defendant's application and background, and the prosecutor

appropriately weighed any applicable aggravating and mitigating factors. The


                                                                      A-5673-18
                                      3
judge agreed with the prosecutor that despite several mitigating factors that

had been considered in defendant's favor, these were outweighed by

aggravating factors.

      The court determined defendant failed to show that the prosecutor's

denial of PTI was a clear error in judgment. Notably the court found the

prosecutor properly applied a presumption against PTI because defendant was

charged with attempt to distribute benzodiazepine pills within 1000 feet of

school property by relying upon State v. Baynes, 148 N.J. 434, 449 (1997), and

State v. Caliguiri, 158 N.J. 28, 43 (1999).

      On January 16, 2019, defendant pleaded guilty to possession of CDS

with intent to distribute. On April 10, 2019, he was sentenced to two years of

probation, with special conditions that he maintain employment, undergo

psychological testing, perform 190 hours of community service and continue

with outpatient drug treatment.     Accordingly, the remaining charges were

dismissed.

      Our scope of review of a PTI denial is "severely limited."      State v.

Negran, 178 N.J. 73, 82 (2003). We apply the same standard of review as the

trial court, and review its decision de novo. State v. Waters, 439 N.J. Super.

215, 226 (App. Div. 2015).       Having reviewed the record in view of the


                                                                       A-5673-18
                                       4
governing law, as it existed at the time of conviction, we agree the prosecutor

properly considered the relevant factors. And defendant failed to sustain his

burden of demonstrating the prosecutor's decision was a patent and gross abuse

of discretion.

       As such, the prosecutor's decision was not "so wide of the mark sought

to be accomplished by PTI," that it would have required our intervention.

State v. Wallace, 146 N.J. 576, 583 (1996).      However, a few weeks after

defendant's conviction, our Supreme Court decided State v. Johnson, 238 N.J.

119 (2019). 2 In Johnson, the Court held the 2009 amendments to N.J.S.A.

2C:35-7's sentencing structure reflected a more flexible sentencing policy and

the presumption against PTI for second-degree offenders can no longer be

applied to those charged under N.J.S.A. 2C:35-7(a).

       Here, defendant was charged with violating N.J.S.A. 2C:35-7 under

count three, which was later dismissed as part of his guilty plea. We cannot

overlook the fact that application of the presumption was a significant reason

why defendant was denied admission into the PTI program.

       Thus, we consider the retroactivity of the Supreme Court's holding in

Johnson. There, the Court held that the sentencing structure has evolved for


2
    Johnson was argued March 11, 2019, and decided May 30, 2019.
                                                                        A-5673-18
                                     5
N.J.S.A. 2C:35-7 offenders. In doing so, it pointed to the Legislature's intent

when altering the statute, to allow courts to "'waive or reduce the min imum

term of parole ineligibility required under subsection a,' or to 'place the

defendant on probation pursuant to paragraph (2) of subsection b.'" Johnson,

238 N.J. at 131 (quoting N.J.S.A. 2C:35-7(b)). Therefore, Johnson rendered

prior case law, such as Caliguiri and Baynes, inapplicable. This was a new

rule that was a "sudden and generally unanticipated repudiation of a long[ -

]standing practice." State v. Feal, 194 N.J. 293, 308 (2008) (quoting State v.

Purnell, 161 N.J. 44, 53 (1999)).

      When a new rule of law is announced by a court decision, there are four

options:

            (1) make the new rule of law purely prospective,
            applying it only to cases whose operative facts arise
            after the new rule is announced; (2) apply the new rule
            to future cases and to the parties in the case
            announcing the new rule, while applying the old rule
            to all other pending and past litigation; (3) grant the
            new rule . . . [pipeline] retroactivity, applying it to
            cases in (1) and (2) as well as to pending cases where
            the parties have not yet exhausted all avenues of direct
            review; and, finally, (4) give the new rule complete
            retroactive effect.

            [Ibid. (quoting State v. Burstein, 85 N.J. 394, 402-03
            (1981)).]



                                                                        A-5673-18
                                      6
      To determine which level of retroactivity is appropriate, the Supreme

Court requires courts to conduct a three-pronged inquiry: "(1) the purpose of

the old rule and whether it would be furthered by a retroactive application, (2)

the degree of reliance placed on the old rule by those who administered it, and

(3) the effect a retroactive application would have on the administration of

justice." State v. Knight, 145 N.J. 233, 251 (1996) (quoting State v. Nash, 64

N.J. 464, 471 (1974)).

      The second factor, or "degree of reliance," is evaluated by assessing

whether the old rule was administered in good faith reliance on constitutional

norms and whether the "number of precedents reaffirming its validity" had

caused the rule to "bec[o]me firmly entrenched in the law." Purnell, 161 N.J.

at 55-56 (alteration in original) (quoting State v. Anderson, 127 N.J. 191, 204

(1992)). Finally, under the "administration of justice" factor, retroactivity is

usually not afforded if it undermines the validity of a large number of

convictions.   Feal, 194 N.J. at 309 (quoting Knight, 145 N.J. at 252).

Therefore, the decision to apply a rule retroactively must turn on the court's

view of "what is just and consonant with public policy in the particular

situation presented." Id. at 309-10 (quoting Knight, 145 N.J. at 251).




                                                                         A-5673-18
                                      7
      Under the timeline represented in this record pipeline retroactivity is

required. We consider the degree of reliance placed on the old rule by the

State and by the court in proximity to the timeline when its viability was

contemporaneously under consideration by our Supreme Court in Johnson.

That proximity leads us to conclude the matter requires a remand to the

prosecutor for consideration of defendant's application to PTI without the now

inviolable presumption against PTI.

      Reversed and remanded consistent with this opinion. We do not retain

jurisdiction.




                                                                       A-5673-18
                                      8